November 15, 2011 State Street Bank and Trust Company 801 Pennsylvania Kansas City, MO 64105 Attention: Mark Nicholson Re: ARIEL INVESTMENT TRUST (the “Trust”) Ladies and Gentlemen: Please be advised that the undersigned Trust has established a new series of shares to be known as Ariel Global Equity Fund. In accordance with Section 9.B., the Additional Portfolios provision, of the Custody Agreement dated as of August 19, 1994 by and between the Fund and State Street Bank and Trust Company (formerly Investors Fiduciary Trust Company), the undersigned Trust hereby requests that your bank act as Custodian for the Ariel Global Equity Fund under the terms of the aforementioned contract. In connection with such request, the undersigned Trust hereby confirms to you, as of the date hereof, its representations and warranties set forth in Section 2 of the aforementioned contract. Kindly indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Trust and retaining one for your records. Sincerely, ARIEL INVESTMENT TRUST on behalf of Ariel Global Equity Fund By: /s/ Anita M. Zagrodnik Name:Anita M. Zagrodnik Title:Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By: /s/ Mark Nicholson Name:Mark Nicholson Title: Senior Vice President, Duly Authorized Effective Date: Dec. 5 , 2011 200 East Randolph Drive, Suite 2900 Chicago, Illinois 60601 3I2.726.7473 fax arielinvestments.com
